878 F.2d 1443
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Judith STOLL, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 89-3053.
United States Court of Appeals, Federal Circuit.
March 17, 1989.

Before ARCHER, Circuit Judge.

ORDER

1
The United States Postal Service moved to dismiss Judith Stoll's petition for review for lack of jurisdiction.  Stoll did not file a response.


2
The Postal Service stated that the petition was received by this court 40 days after issuance of the final decision by the Merit Systems Protection Board.  Because there was no certified mail receipt in this instance, on February 1, 1989, we directed Stoll to file within 14 days an affidavit stating when she received a copy of the final decision.  To date we have received no response from Stoll.  Accordingly, we assume that Stoll does not oppose the Postal Service's motion to dismiss.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
The United States Postal Service's motion to dismiss is granted.